USDC IN/ND case 3:20-cv-00595-DRL-MGG document 8 filed 09/03/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RICHARD A SPANN,

                      Plaintiff,

        v.                                         CAUSE NO. 3:20-CV-595-DRL-MGG

 INDIANA STATE OF, WILLIAM
 HYATTE, CURTIS HILL,

                      Defendants.

                                    OPINION & ORDER

       Richard A. Spann, a prisoner without a lawyer, filed a complaint under 42 U.S.C.

§ 1983. Under 28 U.S.C. § 1915A, the court must review the complaint and dismiss it if

the action is frivolous or malicious, fails to state a claim, or seeks monetary relief against

an immune defendant. In doing so, the court bears in mind that “[a] document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

       Mr. Spann is confined at Miami Correctional Facility. He alleges that during the

seven years he has been housed at that facility, it has not had “manual locks on its

inmate’s doors.” ECF 2 at 1. Instead, all doors in the facility “are solely r[u]n upon

electricity.” Id. He views this as a potentially dangerous situation, because, in his words,

“say the electricity goes out, we as individuals [are] held under duress in this prison” and

“have to wait for hours upon hours to be let out of our rooms if a catastrophe strikes.” Id.
USDC IN/ND case 3:20-cv-00595-DRL-MGG document 8 filed 09/03/20 page 2 of 4


He alleges that the lack of manual locks on the doors has caused him to be “very, very

anxious.” Id. He further asserts that he is “not safe under any other jurisdiction but my

own private jurisdiction,” and that “[t]his agency’s foreign to me as a non-residential

foreign alien & Moorish American National Non-U.S. Citizen.” Id. He expresses concern

about being “stuck in an institution which I am not by law rightfully able to be slaved

to.” Id.

           A violation of the Eighth Amendment’s Cruel and Unusual Punishment Clause

requires two things: (1) objectively, that the injury was sufficiently serious to deprive the

prisoner of the minimal civilized measure of life’s necessities, and (2) subjectively, that

the prison official’s state of mind was deliberately indifferent to the deprivation. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). “[N]ot all prison conditions trigger eighth amendment

scrutiny—only deprivations of basic human needs like food, medical care, sanitation, and

physical safety.” James v. Milwaukee Cty., 956 F.2d 696, 699 (7th Cir. 1992).

           Here, Mr. Spann does not allege that he has been denied the minimal civilized

measures of life’s necessities. Rather, he describes a physical condition related to the

design of the prison that he has been living with for seven years without injury. Although

“[p]rison officials who recklessly expose a prisoner to a substantial risk of a serious

physical injury” can violate the Eighth Amendment even if no physical injury occurs,

Smith v. Peters, 631 F.3d 418, 421 (7th Cir. 2011), the condition he describes is not one that

can be characterized as reckless or dangerous. In fact, one can envision many scenarios

where electronic locks would be safer than manual locks that must be unlocked

individually, such as in the case of a fire. The complaint also makes clear that the prison


                                              2
USDC IN/ND case 3:20-cv-00595-DRL-MGG document 8 filed 09/03/20 page 3 of 4


has a back-up generator in the event of a power failure. ECF 2 at 3. Although Mr. Spann

claims that the lack of manual locks is causing him unnecessary worry, “conditions that

merely cause inconveniences and discomfort or make confinement unpleasant do not rise

to the level of Constitutional violations.” Pegues v. Rogers, No. 3:07-CV-93 PS, 2007 WL

951896, at *1 (N.D. Ind. Mar. 27, 2007).

       To the extent Mr. Spann is claiming that the lack of manual locks violates prison

policies or guidelines, the violation of prison policy or other state law does not give rise

to a federal constitutional claim. Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019)

(“constitutional suit is not a way to enforce state law through the back door”); Scott v.

Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (observing that “42 U.S.C. § 1983 protects

plaintiffs from constitutional violations, not violations of state laws or . . . departmental

regulations”). Any claim he is seeking to raise regarding his alleged “Moorish American”

citizenship is patently frivolous. See United States v. Benabe, 654 F.3d 753, 767 (7th 2011);

United States v. Toader, 409 F. App’x 9, at *13 (7th Cir. Nov. 24, 2010). His allegations do

not state a plausible claim for relief under 42 U.S.C. § 1983.

       Ordinarily, the court should give a pro se litigant an opportunity to cure his

defective pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano

v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). However, the court is not required to grant

leave to amend where such action would be futile. Hukic v. Aurora Loan Servs., 588 F.3d

420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where .

. . the amendment would be futile.”). The court finds no basis to conclude that, if given




                                              3
USDC IN/ND case 3:20-cv-00595-DRL-MGG document 8 filed 09/03/20 page 4 of 4


another opportunity, Mr. Spann could state a plausible constitutional claim, consistent

with the allegations he has already made.

      For these reasons, the court:

      (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the complaint

          does not state a claim for relief; and

      (2) DIRECTS the clerk to close this case.

      SO ORDERED.

      September 3, 2020                            s/ Damon R. Leichty
                                                   Judge, United States District Court




                                             4
